DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because Figure 1 appears to use reference numbers “52” and “54” to point to electrical connectors that are located on the end “58” and “60” of the body, whereas paragraph [0018] in the written description recites “electrical connectors 50 and 52 that are located on end 58 and 60 of the body 24.”  In other words, it appears that the reference number used to point to one of the electrical connectors located on the portion of the body 24 is inconsistent with the written description, namely the reference number that is cited in reference to the same portion of the body 24 as seen in paragraph [0018] (i.e. reference numbers 50 and 54 as illustrated in Figure 1 should be swapped). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (U.S. Patent No. 4,532,826 A; “White”).
White discloses:
Regarding claim 1:
A terminal tractor (col. 1, ll. 9-10 “trucks and tractor-trailer combinations”) comprising: 
a cabin (14); 
a parking brake system (col. 2, ll. 62-63, “safety device for preventing the accidental release of a vehicle parking brake”) comprising a parking brake handle (24, 32) located in the cabin (see knob 24 in cabin 14 in FIG. 1) for activating a wheel brake (col. 1, ll. 38-48, “wheel brakes”), the parking brake handle having a lowered position (lowered position of knob 24 in FIG. 8) where the wheel brake is disengaged and a raised position (see raised position in FIG. 7) where the wheel brake is engaged (col. 4, ll. 44, “the knob is pulled out to set the brakes”); and 
a parking brake setting device (42) located in the cabin (see knob 24 in cabin 14 in FIG. 1, whereupon the setting device 42 is mounted as seen in FIG. 7) that is configured to be located beneath a head of the parking brake handle with the parking brake handle in the raised position to provide an indication that the parking brake handle is in the raised position (col. 4, l. 65 – col. 5, l. 1, “[w]hen the knob is pulled out, the pin, under force of the spring, abuts the stem 32 between the knob 24 and the dashboard 18 and prevents the knob from being pushed in accidentally to release the brakes (FIG. 7)”; see 
Regarding claim 2:
The terminal tractor of claim 1, wherein the parking brake setting device has a height to be located beneath the head of the parking break handle only with the parking brake handle in the raised position (see setting device 42 being disposed between the knob 24 and the dashboard 18 in the raised position in FIG. 7, and the height of the device 42 being too “high” to fit between the knob 24 and the dashboard 18 in FIG. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (U.S. Patent No. 3,508,625 A; “Hawkins”) in view of White.
Hawkins discloses:
Regarding claim 1:
A vehicle comprising: 

a parking brake setting device (26, 36) that is configured to be located beneath a head of the parking brake handle with the parking brake handle in the raised position (see element 26 disposed longitudinally “beneath” head portion 20 in FIG. 2) to provide an indication that the parking brake handle is in the raised position (col. 3, ll. 50-62, “the vehicular hand brake actuator 10 is manually moved by the operator of the motor vehicle by pulling on the handle 20 of the actuator 10 against the spring bias provided on the shaft 18, and assumes the brake actuating or ‘on’ position shown in solid outline in FIG. 1. Simultaneously, the pawl 26 engages a slot 24 of the shaft 18 of the actuator 10 thereby holding the hand brake actuator 10 in the brake actuating position against the mentioned spring bias”).
However, although Hawkins generically discloses its parking brake system being used within a “motor vehicle” (col. 1, ll. 26-30), Hawkins does not expressly disclose the vehicle being a terminal tractor comprising a cabin, the parking brake handle located in the cabin for activating a wheel brake.
White teaches a terminal tractor (col. 1, ll. 9-10 “trucks and tractor-trailer combinations”) comprising, a cabin (14); and a parking brake system (col. 2, ll. 62-63, “safety device for preventing the accidental release of a vehicle parking brake”) located in the cabin (see knob 24 in cabin 14 in FIG. 1) for activating a wheel brake (col. 1, ll. 38-48, “wheel brakes”) as one of several types of motor vehicles in which the park brake system may be utilized (col. 1, ll. 16-18).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hawkins so that the vehicle is a terminal tractor comprising a cabin, the parking brake handle located in the cabin for activating a wheel brake, as taught by White, as such a vehicle is one of several types of motor vehicles in which the park brake system may be utilized.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Hawkins and White are drawn to analogous/similar structures i.e. motor vehicles that utilize a “pull” type parking brake system, and would therefore recognize that the generic “vehicle” in Hawkins could be simply substituted with a tractor-trailer system i.e. the parking brake system in Hawkins could predictably be used within a tractor-trailer system.
Claim 3, 4, 7-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins in view of White, as applied to claim 1 above, and further in view of Barr (U.S. Patent No. 5,760,683 A; “Barr”). 
Regarding claim 3, Hawkins as modified above teaches all the limitations of claim 1, see supra, and further including the parking brake setting device comprising an electrical connector (76, 72) to close a circuit (see circuit 52 in FIG. 6; col. 4, ll. 45-52, “the switch 70 is spring biased to the closed position . . . it will be noted that the tab 74 provided on the shaft 18 is relatively positioned in relation to the actuating shaft 72 of the switch 70 so as to bear against the actuating shaft 72 by means of leaf spring 76 and move the switch to the open position when the brake actuator 10 is moved to the brake deactuating or ‘off’ position”) with the parking brake setting device located beneath the head of the parking brake handle (see parking brake setting device 26, 36 positioned beneath the head 20 in FIG. 1).  However, Hawkins as modified above does not expressly disclose that the electrical connector connects to a door lock system to close the circuit.
Barr teaches an electrical connector (38) connecting to a door lock system (20) to close a circuit (see circuit in FIG. 1; see connector 38 opening and closing switches 4, 5 in FIG. 1) so as to, as a safety precaution, lock the door when a parking mode is not engaged and to allow unlocking of the door when the parking mode is engaged (col. 3, l. 5 – col 4, l. 9; see also col. 1, 51-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hawkins so that the electrical connector connects to a door lock KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Hawkins and Barr are drawn to analogous/similar structures i.e. safety devices for parking brake systems, and would therefore recognize that modifying Hawkins in view of the known technique taught in Barr as described supra would, with reasonable predictability, Hawkin’s circuitry be configured so that it locks the door when a parking brake is not engaged and to allow unlocking of the door when the parking brake is engage as a safety precaution (see electrical connector 70 in FIG. 6 of Hawkins being analogous to electrical connector 38 in Barr).
Hawkins as modified above further discloses the following:
Regarding claim 4:
The terminal tractor of claim 3, wherein the door lock system comprises an electrical connector that connects with the electrical connector of the parking brake setting device (see lines connecting to actuators 24, 28 having terminals at 4, 5, that engage with the electrical connector 38 in in FIG. 1 of Barr; see electrical connector 70 in FIG. 6 of Hawkins being analogous to electrical connector 38 in Barr).
Regarding claim 7:
7. The terminal tractor of claim 3 further comprising a controller (see circuity in FIG. 1 of Barr) that detects when the circuit is closed and places the door lock system in an open configuration (col. 3, l. 5 – col 4, l. 9 in Barr).
Regarding claim 8:
The terminal tractor of claim 7, wherein the controller places the door lock system in a locked configuration when the circuit is open (col. 3, l. 5 – col 4, l. 9, “[s]hould, however, the shift lever be in 
Regarding claim 9, Hawkins does not expressly disclose a motion detector system that monitors when an operator enters and leaves the cabin.
Barr teaches a motion detector system (46) that monitors when an operator enters and leaves the cabin (col. 4, ll. 44-54, “the seat switch 46 being opened in response to the eight of the driver seated in a normal position for driving the vehicle. When the shift lever is in an position except park and switch 7 is thereby closed, should the driver thereafter, for any reason, leave his normal driving position, as for example, by sliding to the passenger side of the seat, the external alarm is energized primary for the purpose of warning by-standers that the vehicle may be in a dangerous condition”) for the purpose of enabling the vehicle to activate an alarm indicating that the vehicle may be in a dangerous condition e.g. being in a non-parked mode with no driver present (col. 4, ll. 44-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hawkins to include a motion detector system that monitors when an operator enters and leaves the cabin, as taught by Barr, for the purpose of enabling the vehicle to activate an alarm indicating that the vehicle may be in a dangerous condition e.g. being in a non-parked mode with no driver present.
Hawkins as modified above further teaches the following:
Regarding claim 10:
A method of controlling usage of a parking brake (col. 1, ll. 15-19, “vehicular hand brake actuator is provided for movement between brake actuating and brake deactuating positions”) of a terminal tractor (col. 1, ll. 9-10 in White), the method comprising: 
placing a parking brake handle in a raised position (col. 3, ll. 27-30) to engage a wheel brake (col. 1, ll. 38-48, “wheel brakes”), the parking brake located in a cabin of the terminal tractor (see knob 24 in cabin 14 in FIG. 1); 

closing a circuit (circuit in FIG. 6) by connecting an electrical connector of the parking brake setting device (see connectors 72, 70 in FIG. 6) to an electrical connector of a door lock system (see connector 38 connected to the door lock system 20, 28, 24 in FIG. 1 of Barr).
Regarding claim 11:
The method of claim 10 further comprising placing the door lock system in an unlocked configuration after the step of closing the circuit (col. 3, ll. 55-63 in Barr).
Regarding claim 12:
The method of claim 11 further comprising: opening the circuit by disconnecting the electrical connector of the parking brake setting device from the electrical connector of the door lock system; and placing the door lock system in a locked configuration after the step of opening the circuit (col. 3, l. 5 – col 4, l. 9, “[s]hould, however, the shift lever be in any position except park it will be apparent in FIG. 1 that switch 4 is open and switch 5 is closed . . . unlocking coil 28 cannot be energized because switch 4 is now open and because switch 5 is closed”).
Regarding claim 13, Hawkins does not expressly disclose the parking brake setting device having a portion that has a height to be located beneath the head of the parking break handle only with the parking brake handle in the raised position.
White teaches a parking brake setting device (42, 40, 44) having a portion (42) that has a height to be located beneath the head of the parking break handle only with the parking brake handle in the raised position (see setting device 42 being disposed between the knob 24 and the dashboard 18 in the raised position in FIG. 7, and the height of the device 42 being too “high” to fit between the knob 24 and the dashboard 18 in FIG. 8) for the purpose of implementing a further safety device for preventing accidental release of the vehicle parking brake (col. 1, ll. 62-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the parking brake setting device of Hawkins to include a portion that KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Hawkins and White are drawn to analogous/similar structures i.e. parking brake assemblies, and would therefore recognize that modifying Hawkins in view of the known technique taught in White as described supra would, with reasonable predictability, result in Hawkins having an additional portion disposed between the housing 12 and head 20 like that of pin 42 that is disposed between housing 18 and head 24 in White.
Regarding claim 16:
The method of claim 10 further comprising detecting when the circuit is closed using a controller (see control circuit in FIG. 1 detecting when sub-circuits 4, 5 are closed).
Regarding claim 17:
The method of claim 10 further comprising monitoring when an operator leaves the cabin using a motion detector system (46 in Barr).
Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656